Name: Council Regulation (EEC) No 2246/89 of 24 July 1989 opening and providing for the administration of a Communiy tariff quota for Chinese cabbages originating in the Canary Islands (1989)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 27. 7. 89 Official Journal of the European Communities No L 216/3 COUNCIL REGULATION (EEC) No 2246/89 of 24 July 1989 opening and providing for the administration of a Communiy tariff quota for Chinese cabbages originating in the Canary Islands (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, comply with certain marking and labelling conditions designed to prove its origin ; Whereas equal and continuos access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all Member States until the quota is exhausted ; whereas, however, it should, not be allocated among the Member States without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to the procedure mentioned in Article 3 ; whereas this method of administration requires close co-operation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of the drawings made by that economic union, may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic. Community, Having regard to Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ('), and in particular Articles 6 and 10 thereof, Having regard to the proposal from the Commission, Whereas Article 6 of Regulation (EEC) No 1391 /87 provides for the opening of a Community tariff quota for imports into the Community of 100 tonnes of Chinese cabbages falling within CN code ex 0704 90 90, for the period 1 November to 31 December, originating in the Canary Islands ; Whereas, where the said product is imported into that part of Spain which is included in the customs territory of the Community, it qualifies for exemption from customs duties ; whereas, where the said product is imported into Portugal, the quota duties applicable are to be calculated in accordance with the relevant provisions of the Act of Accession ; whereas, where the said product is released for free circulation in the remainder of the customs territory of the Community, it qualifies for the progressive reduction of customs duties according to the same timetable and under the same conditions as those provided for in Article 75 of the Accession ; whereas, to qualify for the tariff quotas, the product in question has to HAS ADOPTED THIS REGULATION : Article 1 1 * (a) The customs duties applicable to imports into the Community of the following product originating in the Canary Islands shall be suspended at the level indicated and within the limits of the Community tariff quota, as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09 0437 ex 0704 90 90 Chinese cabbages, from 1 November to 31 December 1989 100 9,5 (b) Where the said product is imported into that part of Spain and which is included in the customs territory of the Community, it shall qualify for "exemption from customs duties. (c) Within the limit of this tariff quota, the Portuguese . Republic shall apply customs duties calculated according to the relevant provisions of the Act of Accession and the Regulations relating thereto. 2 (a) Without prejudice to the other provisions applicable as regards quality standards, the product covered by this Regulation cannot qualify under the tariff quota unless, when it is presented to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community, it is presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another official Community language, in a clearly visible and perfectly legible form.(') OJ No L 133, 18 . 5 . 1987, p. 5. No L 216/4 Official Journal of the European Communities 27. 7. 89 pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made. (b) The third and fourth subparagraphs of Article 9 of Council Regulation (EEC) Nr 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegtables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), shall not apply to the product covered by this Regulation. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against the Community quota. 2. Each Member State shall ensure that importers of the said product have free access to the quota for such times as the balance of the tariff quota so permits. 3 . Member States shall charge imports of the said product against their drawings as and when such product is entered with the customs authorities under cover of declarations of entry into free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for the product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The request for drawing, with the indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with ; Article 6 This Regulation shall enter into force on 1 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989 . For the Council The President H. NALLET (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12.